                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


ALLEY BROTHERS, LLC                                §
                                                   §   Civil Action No. 4:18-CV-742
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
MURALIDHARAN KRISHNAN, ET AL.                      §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On December 13, 2018, the report of the Magistrate Judge (Dkt. #26) was entered containing

proposed findings of fact and recommendations that Plaintiff’s Expedited Motion to Remand

(Dkt. #9) be granted, and Plaintiff’s Motion for Sanctions (Dkt. #10) and Defendants’ Motions for

Sanctions (Dkts. #15; #20) each be denied. Having received the report of the Magistrate Judge,

having considered Defendants’ Objections (Dkt. #30), Plaintiff’s Application and Verified Proof

of Reasonable and Necessary Fees (Dkt. #28), and having conducted a de novo review, the Court

is of the opinion that the Magistrate Judge’s report should be adopted as set forth herein.

Furthermore, currently pending before the Court is Plaintiff’s additional “Motion for Sanctions

(Rule 11)” (Dkt. #27). Having considered the subsequent Motion for Sanctions, Defendants’

Response (Dkt. #31), and all other relevant pleadings, the Court finds Plaintiff’s additional Motion

for Sanctions (Dkt. #27) should be denied.

                                 RELEVANT BACKGROUND

       The underlying facts of this case have been set forth previously; as such, the Court merely

recaps Defendants’ prior removal attempts and the motions being considered herein.
       The instant case is Defendants’ third attempt to remove a post-foreclosure eviction

proceeding from state court to the Eastern District of Texas. Plaintiff initiated an eviction

proceeding on March 28, 2018, in Justice Court of Precinct 4 of Collin County, Texas, related to

the property located at 8528 Maltby Court, Plano, Texas 75204 (the “Property”). On April 13,

2018, Defendants removed the state court case. Alley Brothers, LLC v. Krishnan, et al., No. 4:18-

cv-258 (Dkt. #1) (E.D. Tex. Apr. 13, 2018).      On July 27, 2018, the undersigned remanded the

case to the Justice Court. Id. at (Dkt. #37). After the Court’s first remand of the state court case,

the state court set the eviction proceeding for a pretrial conference to take place on August 16,

2018. On August 14, 2018, Defendants once again attempted to remove the eviction proceeding.

Alley Brothers, LLC v. Krishnan, et al., No. 4:18-cv-577 (Dkt. #1 at 1-2) (E.D. Tex. Aug. 14,

2018). The undersigned again remanded this matter on September 6, 2018. Id. at (Dkt. #10). On

October 16, 2019, Defendants removed the eviction proceeding for a third time (Dkt. #1 at p. 1),

alleging new developments justified the removal (Dkt. #1 at p. 3). Plaintiff once more moved for

remand and also requested the imposition of sanctions on October 24, 2018 (Dkts. #9; #10). On

November 13, 2018, Defendants filed responses to both motions (Dkts. #13; #14), and a separate

Motion for Sanctions against Plaintiff (Dkt. #15). On November 26, 2018, Defendants filed an

additional Motion for Sanctions (Dkt. #20), to which Plaintiff responded on November 28, 2018

(Dkt. #22), and on December 10, 2018, Defendants filed a reply (Dkt. #24). The Magistrate Judge

entered a Report and Recommendation on December 13, 2018 (Dkt. #26).                    The Report

recommended Plaintiff’s Motion to Remand be granted because: (1) the Court has already twice

determined that it lacks subject matter jurisdiction over this matter, and a subsequent removal

cannot be based upon the same ground – that is, the same “pleading or event that made the case

removable.” (2) Defendants’ assertion that § 1443 is an appropriate vehicle for the removal of the




                                                 2
instant action is meritless; (3) Defendants’ (third) Notice of Removal is untimely because over

thirty days have now passed from when Defendants were served, and Defendants’ assertion that

correspondence from the state court constituted “other paper” was meritless. The Report also

found that Plaintiff’s Motion for Sanctions should be denied because: (1) under Rule 11, Plaintiff

did not provide notice to Defendants the required twenty-one (21) days prior to filing its Motion

for Sanctions; and (2) section 1927 is not intended to apply to non-attorney pro se litigants. The

Report did, however, find that a pre-filing injunction was warranted under 28 U.S.C. § 1651(a),

and Plaintiff should receive from Defendants its just costs and any actual expenses incurred as a

result of the instant (third) removal under section 1447(c). The Report finally recommended that

Defendants’ Motions for Sanctions should be denied for failure to enumerate any specific,

sanctionable conduct.

                 OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

       At the outset, the Court overrules Defendants’ “blanket” objections to the Report

(Dkt. #30 at p. 1). “Parties filing objections must specifically identify those findings [to which

they object]. Frivolous, conclusive or general objections need not be considered by the district

court.” Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other

grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc); Chase

Bank USA, N.A. v. McLain, No. 1:12-CV-353, 2013 WL 713404, at *1 (E.D. Tex. Feb. 26, 2012).




                                                 3
Motion to Remand

       Defendants assert three objections to the recommendation that this matter be remanded:

(1) “[t]his court is blindly ignoring and/or blind to the fraud of [Plaintiff and Plaintiff’s counsel]

and also the fraud of earlier case defendants JPMCetal [sic] (of 4:15-CV-632-RC-KPJ) and

FRAUD by Treyson Brooks and/or Don Bush and the relevant case laws” (Dkt. #30 at p. 2)

(emphasis in original); (2) “Motion to Remand should be denied based on Artful Pleading

Doctrine” because “removal preempts their state claims since [Plaintiff] [is] covering up [its] fraud

along with the earlier case defendants JPMC, BDFTE, others” (Dkt. #30 at pp. 4–5); and (3) “[a]ny

paper (ATT-C) by lower court (JP Court) and which is result of the CONTINUOUS/Third attempt

by Zaidis in CONTINUING the FRAUD (3rd attempt) which makes this other paper eligible for

removing and Zaidis should have asked the JP Court to withdraw that letter or cancelled their

lawsuit with prejudice” (Dkt. #30 at p. 6) (quotations removed).

       Defendants’ fraud allegations are wholly unfounded in the record, and further are irrelevant

to the findings in the Report. The Magistrate Judge recommended that this matter be remanded

because the Court lacks subject matter jurisdiction, and further, because Defendants were untimely

in seeking removal. Insofar as Defendants argue that their fraud claims allow the Court to exercise

jurisdiction over this matter by virtue of the “Artful Pleading Doctrine,” it is well established under

existing law that Defendants’ answer and any counterclaims asserted by Defendants cannot be

considered in determining the existence of removal jurisdiction. Stump v. Potts, 322 F. App’x.

379, 380 (5th Cir. 2009); Tex. ex rel. Bd. of Regents of Univ. of Tex. Sys. v. Walker, 142 F.3d 813

n.2 (5th Cir. 1998). Defendants’ continued assertion that correspondence from the Justice of the

Peace constitutes “other paper” is also meritless (Dkt. #30 at p. 6). See also Chambers v. Bielss,




                                                  4
CIV.A.3:08CV372KC, 2008 WL 5683483, at *4 (W.D. Tex. Dec. 8, 2008). Each of Defendants’

objections related to the issue of remand are overruled.

Defendants’ Request for Sanctions

       Defendants argue that the Report’s finding as to their request for sanctions is erroneous

because Defendants “timely and properly filed their Notice of Service of Motion for Rule 11

Sanctions against Zaidis/Reeder indicating that they brought this entire lawsuit fraudulently after

fraudulently buying the property of Krishnans[’] using forged/fraudulent documents. . . . And

Zaidi spoke with Krishnans within days of fraudulent foreclosure. . . they continued to move ahead

with that fraud which was warned to them much in advance and also in the motion for sanctions”

(Dkt. #30 at p. 6). The record demonstrates, as the Report found, that while Defendants’ Motion

details their alleged compliance with the notice requirements of Rule 11, Defendants raise only

conclusory allegations which do not support granting such relief. Defendants’ objection fails to

demonstrate the specific sanctionable, fraudulent conduct at issue, and therefore is overruled.

Pre-Filing Injunction

       Although the Report recommended denial of Plaintiff’s Motion for Sanctions, it ultimately

concluded that the imposition of a pre-filing injunction under § 1651(a) was warranted:

       Despite the Court’s previous, express warning that another frivolous removal may
       result in the imposition of sanctions, Defendants frivolously removed the case a
       third time. The record clearly demonstrates that Defendants continue to remove the
       instant case from state court to federal court each time this matter is set for hearing
       or disposition in the state court. Such conduct establishes that the removals are
       Defendants’ attempts to delay and disrupt the state court eviction proceedings and
       harass Plaintiff. Notably, Defendants offer no explanation for their blatant
       disregard for the Court’s prior orders remanding the eviction proceeding. The
       Court finds, based on the current record, that sanctions are appropriate.

(Dkt. #14 at pp. 10–11). Defendants argue that the Court should not impose a pre-filing injunction

because a “[p]re-filing injunction is trying to stop them exercising their fundamental right to seek




                                                 5
justice thru [sic] proper means” and “IF this court has done nothing wrong, let it deal with the

cases/filings of [Defendants]” (Dkt. #30 at p. 7) (emphasis in original). The record in this matter

and the two previously remanded matters, Cause Nos. 4:18-cv-258 and 4:18-cv-577, demonstrate

that Defendants continue to remove the instant case to federal court in an attempt to delay and

disrupt the state court eviction proceedings. Defendants have been advised numerous times that

the Court cannot exercise jurisdiction over the eviction matter, and yet Defendants continue to

seek removal. Moreover, Defendants’ own objections evidence an intent to continue seeking

removal. Accordingly, the Court finds that the imposition of a pre-filing injunction is appropriate.

The language of the pre-filing injunction shall be as follows:

       Defendants are prohibited from filing in, or removing to, the Eastern District of
       Texas the case Alley Brothers, LLC v. Krishnan, et al., Cause No. 04-EV-18-00550
       (Justice Court, Precinct 4, Collin County, Tex. Mar. 28, 2018) (the “State Action”)
       or any civil action related to 8528 Maltby Court, Plano, Texas 75024 (the
       “Property”) without leave of court. Defendants shall be required to obtain leave of
       court from an active Eastern District of Texas Judge assigned to the division in
       which the case will be filed, or the Chief Judge of the Eastern District of Texas.
       Defendants must file a written motion requesting leave of court and attach to the
       motion for leave copies of (1) the proposed complaint; and (2) a copy of this Report
       and Recommendation and any Memo Adopting from the District Court.

Furthermore, the language included in the Report’s recommended pre-filing injunction does not

prevent Defendants from “exercising their fundamental right to seek justice thru [sic] proper

means”; continuing to remove the same case in blatant disregard of the Court’s previous findings

is not the “proper means” by which Defendants may “seek justice.” Defendants’ objection is

overruled.

       Attorney Fees

       The Report also recommended that, pursuant to § 1447(c), Plaintiff receive from

Defendants “its just costs and any actual expenses” incurred as a result of the instant (third)

removal (Dkt. #26 at pp. 11–12). Defendants respond that “[s]anctions against Krishnans by



                                                 6
Reeder is wrong and his calculation/fees shows his lack of ethics which is proved clearly,” because

Plaintiff’s request for fees is akin “to A thief asking for expenses/time spent in planning and

executing his theft plan/burglary and asking the expenses to be paid by the homeowner who is the

victim and just because the COPS/DA/FBI involved in this are blind/deaf to injustice and are

without integrity, it does not mean that Krishnans have to pay to the thieves for robbery”

(Dkt. #30 at pp. 7–8).

       Defendants’ conclusory objections are unsupported by the record, and are overruled. If a

federal district court lacks jurisdiction over a case, the party removing the case may be required to

pay the “just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” 28 U.S.C. § 1447(c). As previously discussed, Defendants, lacking an objectively

reasonable basis for seeking removal, filed the instant third removal for the purpose of further

delaying the state court proceedings; as a result, Defendants should pay Plaintiff’s just costs and

actual expenses incurred as a result of the instant removal.

       After the entry of the Report, Plaintiff filed its Application and Verified Proof of

Reasonable and Necessary Fees (Dkt. #28). Therein, Plaintiff’s counsel swears to a reasonable

rate of $250.00/hour and an itemized billing record of the expenses incurred in this matter and

attests that “[t]he aforementioned costs and expenses total $3,722.60” (Dkt. #28 at p. 3). Notably,

Defendants do not raise specific objections to the reasonableness of Plaintiff’s counsel’s hourly

rate or the numbers of hours expended by Plaintiff’s counsel as a result of the third removal.

       In determining the amount of a reasonable attorney’s fee, the Court employs a two-step

process. “First, the court determines the lodestar, which is the reasonable number of hours

expended on a case multiplied by the reasonable hourly rates for the litigating attorneys. It is a

[movant’s] burden to show the reasonableness of the hours billed and to prove he exercised billing




                                                 7
judgment. Billing judgment requires documentation of the hours charged and of the hours written

off as unproductive, excessive, or redundant.” Whatley v. Creditwatch Servs., Ltd., No. 4:11-

cv493, 2014 WL 1287131, at *1-2 (E.D. Tex. Mar. 31, 2014); see also Jiwani v. United Cellular,

Inc., 3:13-CV-4243-M (Dkt. #28) (N.D. Tex. Sept. 29, 2014). Once the Court calculates the

“lodestar” fee, the lodestar may be adjusted upward or downward depending on the twelve (12)

factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).

       The Court has independently reviewed Plaintiff’s Application, and the billing invoices

therein, and has found no duplicative, excessive, or otherwise improper hours billed therein.

Further, the Court concludes that the requested hourly rate charged by Plaintiff is reasonable and

within the market rate for attorneys handling this type of litigation in the Eastern District of Texas.

See Ocwen Loan Servicing, LLC v. Deane, No. 4:15-CV-00682-O-BP, 2017 WL 6816499, at *5

(N.D. Tex. Dec. 1, 2017), report and recommendation adopted, No. 4:15-CV-00682-O-BP, 2018

WL 309105 (N.D. Tex. Jan. 5, 2018); Vanliner Ins. Co. v. DerMargosian, No. 3:12–cv–5074–D,

2014 WL 1632181, at *2 (N.D. Tex. Apr. 24, 2014) (noting that the Court is an expert on the

reasonableness of attorney’s fees). The Court, upon review of the evidence and after giving due

consideration to the relevant factors, and the Verified Application, therefore concludes that

$3,722.60 is a reasonable and appropriate attorney’s fee in this case. See Jiwani, 3:13-CV-4243-

M (Dkt. #28) (granting attorney fees incurred in moving to remand and responding to various

motions filed by the removing party under § 1447).

Plaintiff’s Additional Motion for Rule 11 Sanctions

       The Magistrate Judge recommended denial of Plaintiff’s initial Motion for Sanctions under

Rule 11 because “Plaintiff did not provide notice to Defendants the required twenty-one (21) days

prior to filing its Motion for Sanctions,” and “‘[c]ompliance with the service requirement is a




                                                  8
mandatory prerequisite to an award of sanctions under Rule 11,’ in order ‘to give the parties at

whom the motion is directed an opportunity to withdraw or correct the offending

contention.’” (Dkt. #26 at p. 8) (quoting In re Pratt, 524 F.3d 580, 586 and n. 20 (5th Cir. 2008)).1

On December 17, 2018, Plaintiff filed a second, substantively similar Motion for Sanctions

pursuant to Rule 11 (Dkt. #27). In this subsequent Motion for Sanctions, Plaintiff asserts that the

notice requirement is now met because Defendants were sent a copy of the previous Motion for

Sanctions when it was filed on October 24, 2018, and further, Defendants were sent a copy of the

subsequent Motion for Sanctions on the same day it was filed, December 17, 2018

(Dkt. #27 at p. 9). Plaintiff still does not meet Rule 11’s notice requirement. In both instances,

the originally filed Motion for Sanctions and the subsequent, second Motion for Sanctions,

Plaintiff mailed the Motion for Sanctions to Defendants the same day as filing the Motion. Plaintiff

has failed to comply with Rule 11’s mandatory notice requirements. See Standard Ins. Co. v.

Cooper-Pipkins, CIV.A.3:08CV0746-B, 2008 WL 5000044, at *2 (N.D. Tex. Nov. 24, 2008)

(“Cross-Plaintiffs filed their motion for sanctions on the same day they served the Motion on

Cross-Defendant. In doing so, Cross-Plaintiffs failed to abide by the plain language of Rule 11's

“safe harbor” provision.”); Areizaga v. ADW Corp., 3:14-CV-2899-B, 2016 WL 3511788, at *5–

6 (N.D. Tex. June 7, 2016), report and recommendation adopted, 3:14-CV-2899-B, 2016 WL

3419097 (N.D. Tex. June 22, 2016). Accordingly, Plaintiff’s subsequent Motion for Sanctions

under Rule 11 (Dkt. #27) is denied. See Veranda Associates, L.P. v. Hooper, CIV.A. H-11-4206,

2012 WL 602143, at *7 (S.D. Tex. Feb. 23, 2012), aff’d, 496 F. App’x 455 (5th Cir. 2012).




1
 The Report also denied Plaintiff’s alternative request for sanctions under § 1927; neither Party has specifically
objected to this finding.


                                                        9
                                             CONCLUSION

           Having considered Defendants’ Objections (Dkt. #30), Plaintiff’s Application and Verified

    Proof of Reasonable and Necessary Fees (Dkt. #28), and having conducted a de novo review, the

    Court adopts the Magistrate Judge’s report (Dkt. #26) as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Expedited Motion to Remand (Dkt. #9) is

    GRANTED and this case is REMANDED to the Justice Court of Precinct 4 of Collin County,

    Texas. Pursuant to 28 U.S.C. § 1447(c), Plaintiff shall receive its just costs and actual expenses.

    Defendants shall pay to Plaintiff, within thirty (30) days of the date of this Order, its attorney’s

    fees and expenses in the amount of $3,722.60, as set forth in the Plaintiff’s Application (Dkt. #28).

           It is further ORDERED that Plaintiff’s Motions for Sanctions (Dkts. #10; #27) and

    Defendants’ Motions for Sanctions (Dkts. #15; #20) are each DENIED.

           It is finally ORDERED that Defendants are prohibited from filing in, or removing to, the

    Eastern District of Texas the case Alley Brothers, LLC v. Krishnan, et al., Cause No. 04-EV-18-

    00550 (Justice Court, Precinct 4, Collin County, Tex. Mar. 28, 2018) (the “State Action”) or any

    civil action related to 8528 Maltby Court, Plano, Texas 75024 (the “Property”) without leave of

    court. Defendants shall be required to obtain leave of court from an active Eastern District of

    Texas Judge assigned to the division in which the case will be filed, or the Chief Judge of the
.   Eastern District of Texas. Defendants must file a written motion requesting leave of court and

    attach to the motion for leave copies of (1) the proposed complaint; (2) a copy of the Report and

    Recommendation (Dkt. #26); and (3) this Memorandum Adopting entered by the undersigned.

           IT IS SO ORDERED.
           SIGNED this 16th day of April, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED 10
                                                   STATES DISTRICT JUDGE
